DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0268001 A1, prior art of record).
Regarding claim 1, Lee discloses a light-emitting device (e.g. figures 1G, 2B and 2C) comprising:
a substrate (e.g. figure 1G, substrate 101);
a first electrode formed over the substrate (e.g. first electrode 103, ¶ [0040]) and comprising a transparent conductive material (¶ [0041] discloses the first electrode may be formed of a transparent conductive layer, such as ITO);
a first auxiliary electrode formed over the first electrode (e.g. auxiliary electrode is interpreted as portion of element 105 as indicated in annotated figure 2B below, ¶ [0071]) and extending in a first direction (e.g. vertical (fist) direction of figure 2C );
a first insular conductive portion formed over the first electrode (e.g. first insular conductive portion is interpreted as portion of element 105 adjacent to the interpreted auxiliary electrode 105, as indicated in annotated figure 2B below) and formed of the same material as that of the first auxiliary electrode (since the first auxiliary electrode and in the first insular conductive portion are formed from the same layer 105, they are formed of the same material), the first insular conductive portion being spaced apart from a first region of the first auxiliary electrode in a second direction orthogonal to the first direction (as seen in annotated figure 2B below, the first insular conductive portion is spaced apart from the first region of the first auxiliary electrode in the horizontal (second) direction of figure 2B, which is perpendicular to the vertical (first) direction of figure 2B);
a second insular conductive portion formed over the first electrode (e.g. second insular conductive portion is interpreted as portion of element 105 adjacent to the interpreted auxiliary electrode 105, as indicated in annotated figure 2B below) and formed of the same material as that of the first auxiliary electrode (since the second auxiliary electrode and in the first insular conductive portion are formed from the same layer 105, they are formed of the same material), the second insular conductive portion being spaced apart from the first insular conductive portion (e.g. spaced apart in the vertical direction of figure 2B, as seen in annotated figure 2B below), the second insular conductive portion being spaced apart from a second region of the first auxiliary electrode in the second direction (as seen in annotated figure 2B below, the second insular conductive portion is spaced apart from the second region of the first auxiliary electrode in the horizontal (second) direction of figure 2B), the second region of the first auxiliary electrode being displaced from the first region of the first auxiliary electrode in the first direction (as seen in annotated figure 2B below, the second region of the first auxiliary electrode is displaced from the first region of the first auxiliary electrode in the vertical (first) direction);
an insulating layer formed on the first electrode and comprising a first portion that covers the first auxiliary electrode, the first insular conductive portion and the second insular conductive portion (e.g. as seen with respect to figure 1G and annotated figures 2B and 2C below, insulating layer 106 is formed on the first electrode 103, and has a portion that covers the first auxiliary electrode, the first insular conductive portion, and the second insular conductive portion of layer 405, ¶ [0047]);
an organic layer is formed over the first electrode (organic layer 108, ¶ [0048]) and formed at least inside an opening formed in the insulating layer  and 
a second electrode formed over the organic layer and the insulating layer (second electrode 109, ¶ [0052]), wherein the first portion of the insulating layer is formed between the second electrode and the first electrode (as seen in figure 1G, the insulating layer 106 has a first portion formed between the second electrode 109 and the first electrode 103),
wherein a width of the first portion of the insulating layer in the second direction is more than twice a width of the first auxiliary electrode in the second direction (as seen in annotated figures 2B and 2C below, the width of the first portion of the insulating layer 106 over the first or second insular conductive portions is more than twice the width of the first auxiliary electrode in the second (horizontal) direction).
Lee is silent with respect to disclosing in the embodiment of figures 1G, 2B and 2C that the insulating layer comprises a first portion that is in contact with the first electrode (interpreted as being in physical contact).
Lee discloses with respect to the embodiment of figure 4 that an analogous insulating layer comprises a first portion that is in contact with the first electrode (as seen in figure 4, the insulating layer 406 has a first portion located in opening 410 that is in contact with the first electrode 403, ¶ [0070]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee such that the insulating layer comprises a first portion that is in contact with the first 


    PNG
    media_image1.png
    810
    591
    media_image1.png
    Greyscale



Regarding claim 2, Lee discloses the light-emitting device according to claim 1, wherein the first auxiliary electrode is formed of a coating material including a metal particle (e.g. ¶ [0046] discloses the auxiliary electrode 405 to be formed of a silver (Ag) paste, which may be considered as including a metal (i.e. silver) particles).

Regarding claim 8, Lee discloses the light-emitting device according to claim 1, wherein a length of each of the first insular conductive portion and the second insular conductive portion in the first direction is less than a length of the first auxiliary electrode in the first direction (as seen in annotated figure 2B above, a length of each of the first insular conductive portion and the second insular conductive portion in the vertical (first) direction is less than a length of the first auxiliary electrode in the vertical (first) direction).

Regarding claim 9, Lee disclosed the light-emitting device according to claim 1, wherein a width of each of the first insular conductive portion and the second insular conductive portion in the second direction is less than a width of the first auxiliary electrode in the second direction (e.g. can choose portions of layer 105 in the horizontal (second) direction of figure 2B, similar to that shown in annotated figure 2B below, to correspond to the first insular conductive portion and the second insular conductive portion such that the width of each of the first insular conductive portion and the second insular .

Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Iwabuchi et al. (US 2013/0221341 A1, prior art of record).
Regarding claim 3, Lee discloses the light-emitting device according to claim 2, but is silent with respect to explicitly disclosing an area of the insular conductive portion is equal to or less than 50 m2.
Iwabuchi teaches an analogous device (e.g. figure 1) comprising an insular conductive portion (13) with a thickness of between 1 m to 50 m (¶ [0099]), and Iwabuchi shows in figure 1 that the width is about the same as the thickness in the cross-section of the insular conductive portion (13).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee such that an area of the insular conductive portion is equal to or less than 50 m2, since Iwabuchi teaches and/or suggests that the width and thickness of an analogous insular conducive portion is less than 50 m, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have the size of the insular conductive portion equal to or less than 50 m2.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sakaguchi et al. (US 2015/0243927 A1).
Regarding claim 7, Lee discloses the light-emitting device according to claim 1, as cited above, but is silent with respect to explicitly disclosing a distance from a center of the first auxiliary electrode to an edge of the insulating layer in the second direction is equal to or greater than 40 m and equal to or less than 60 m. 
Sakaguchi teaches an analogous device (e.g. figure 2), wherein a distance from a center of the first auxiliary electrode (13) to an edge of the insulating layer (15) in the second direction (e.g. horizontal direction of figure 2) is near the range of being equal to or greater than 40 m and equal to or less than 60 m (e.g. ¶ [0085] discloses the overall width of the auxiliary electrode-insulating member structure is 200, and therefore the distance from the center of the first auxiliary electrode 13 to the edge of the insulating layer 15 in the horizontal direction is half of the overall width (200 m), equaling 100 m).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee such that a distance from a center of the first auxiliary electrode to an edge of the insulating layer in the second direction is equal to or greater than 40 m and equal to or less than 60 m, since Sakaguchi discloses a distance from a center of the first auxiliary electrode to an edge of the insulating layer in the second direction is similar to the claimed range, and discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have a distance from a center of the m and equal to or less than 60 m, in order to optimize the various layer properties (i.e. insulating and electrical) while minimizing the device size.

Allowable Subject Matter
Claims 11 – 20 are allowed.
Claims 4 – 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 4, the claim recites, inter alia, a third insular conductive portion not covered with the insulating layer, and at least a surface of the third insular conductive portion located outside the insulating layer (interpreted as the portion not covered with the insulating layer) such that the surface of the third insular conductive portion is insulated or has a higher resistance than that of a surface layer of at least one of the first insular conductive potion and the second insular conductive portion. These limitations, in combination with the remaining limitations of intervening claims 2 and 3, and base claim 1, are not anticipated or rendered obvious by the prior art. Claims 5 and 6 depend from claim 4.

Claims 5 and 6 depend from claim 4.

Regarding dependent claim 10, the claim recites that a thickness of each of the first insular conductive portion and the second insular conductive portion in a third direction orthogonal to both of the first direction and the second direction is less than a thickness of the first auxiliary electrode in the third direction. This limitation, in combination with the remaining limitations of base claim 1, is not anticipated or rendered obvious by the prior art.

Regarding independent claim 11, the claim has been writing to incorporate the allowable subject matter of previously filed dependent claim 4 and base claim 1. Claim 11 recites, inter alia, a plurality of insular conductive portions such that one or more of the insular conductive portions are not covered with the insulating layer, and at least a surface of the insular conductive portion located outside the insulating layer (interpreted as the portion not covered with the insulating layer) is insulated or increased in resistance. These limitations, in combination with the remaining limitations claim 11, are not anticipated or rendered obvious by the prior art. 

Claim 12 – 20 depend from claim 11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection. Previously the Examiner relied on the embodiment of figure 4 of Lee to anticipate the claimed invention of claim 1. However, due to the amendments, the Examiner has reinterpreted the prior art of Lee. In particular, the Examiner now relies on the embodiment of figures 1G, 2B and 2C of Lee to teach much of the claimed invention, as cited above with respect to claim 1. With the interpretations taken by the Examiner, the Examiner recognizes that Lee does not teach all of the claimed invention with respect to the embodiment of figures 1G, 2B and 2C, however the Examiner finds that Lee does disclose the missing elements with respect to the embodiment of figure 4. Therefore, the Examiner submits that Lee does render obvious the claimed invention of claim 1, as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        November 8, 2021